[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as
Disciplinary Counsel v. Mecklenborg, Slip Opinion No. 2014-Ohio-1908.]




                                        NOTICE
     This slip opinion is subject to formal revision before it is published in
     an advance sheet of the Ohio Official Reports. Readers are requested
     to promptly notify the Reporter of Decisions, Supreme Court of Ohio,
     65 South Front Street, Columbus, Ohio 43215, of any typographical or
     other formal errors in the opinion, in order that corrections may be
     made before the opinion is published.


                         SLIP OPINION NO. 2014-OHIO-1908
                   DISCIPLINARY COUNSEL v. MECKLENBORG.
   [Until this opinion appears in the Ohio Official Reports advance sheets,
             it may be cited as Disciplinary Counsel v. Mecklenborg,
                         Slip Opinion No. 2014-Ohio-1908.]
Attorney misconduct—Conduct adversely reflecting on fitness to practice law—
        Public reprimand.
    (No. 2012-1700—Submitted December 11, 2013—Decided May 8, 2014.)
    ON CERTIFIED REPORT by the Board of Commissioners on Grievances and
                    Discipline of the Supreme Court, No. 12-011.
                               ____________________
        Per Curiam.
        {¶ 1} Respondent, Robert Paul Mecklenborg of Cincinnati, Ohio,
Attorney Registration No. 0021203, was admitted to the Ohio bar in 1978.
        {¶ 2} On February 13, 2012, relator, disciplinary counsel, filed a
complaint alleging that Mecklenborg had been charged with operating a vehicle
while under the influence of alcohol (“OWI”) and subsequently made false
declarations about the pendency of that action on his application to renew his
                            SUPREME COURT OF OHIO




driver’s license. In June 2012, the parties entered into a consent-to-discipline
agreement pursuant to BCGD Proc.Reg. 11 and Gov.Bar R. V(11)(A)(3)(c) in
which they stipulated that the operative facts as alleged in the complaint are true,
that Mecklenborg’s conduct violated Prof.Cond.R. 8.4(c) (prohibiting a lawyer
from   engaging     in   conduct    involving   dishonesty,    fraud,   deceit,   or
misrepresentation) and 8.4(h) (prohibiting a lawyer from engaging in conduct that
adversely reflects on the lawyer’s fitness to practice law) and that the appropriate
sanction for his misconduct is a public reprimand.
       {¶ 3} The Board of Commissioners on Grievances and Discipline
recommended that we adopt the consent-to-discipline agreement, but we rejected
the recommended sanction and remanded the matter for consideration of a harsher
sanction. Disciplinary Counsel v. Mecklenborg, ___ Ohio St.3d ___, 2013-Ohio-
1536, 986 N.E.2d 25. On remand, the parties entered into stipulations of fact and
misconduct and submitted stipulated exhibits, including 19 letters from his clients
and colleagues attesting to Mecklenborg’s good character. The only witness to
testify at the panel hearing was Mecklenborg. The parties jointly recommended a
six-month suspension, all stayed.
       {¶ 4} After the hearing, the panel issued a report adopting the parties’
stipulations of fact and misconduct and recommending that Mecklenborg be
suspended from the practice of law for six months, all stayed on the condition that
he commit no further misconduct.
       {¶ 5} On further review, however, the full board concluded that
Mecklenborg had not engaged in an intentional act of dishonesty, fraud, deceit, or
misrepresentation. Therefore, the board voted to amend the panel’s findings of
fact and conclusions of law to dismiss the charge alleging a violation of
Prof.Cond.R. 8.4(c), adopt the panel’s remaining findings of fact and conclusions
of law, and unanimously recommended that he be publicly reprimanded for his
misconduct.




                                         2
                                January Term, 2014




       {¶ 6} For the reasons that follow, we adopt the board’s findings of fact,
conclusions of law, and recommended sanction.
                                    Misconduct
       {¶ 7} Mecklenborg had been arrested in Indiana and charged with OWI
in April 2011. A blood sample obtained pursuant to Indiana’s implied-consent
law indicated that Mecklenborg’s blood-alcohol level was .097 percent. At his
arraignment, his driving privileges in Indiana were suspended because he had
refused to take a roadside breath test.
       {¶ 8} Four days after his arrest and arraignment in Indiana, Mecklenborg
appeared at an Ohio Bureau of Motor Vehicles licensing agency and applied to
renew his expired Ohio driver’s license. As part of the application process,
Mecklenborg signed a form containing preprinted statements that his driving
privileges had not been suspended, revoked, or canceled and that he did not have
pending citations for violations of any motor-vehicle laws or ordinances in Ohio
or any other state.
       {¶ 9} In September 2011, Mecklenborg was charged with, entered a no-
contest plea to, and was found guilty of a single violation of R.C. 4507.17
(prohibiting any person whose license is suspended or canceled from applying for
or receiving a new license during the suspension or cancellation). The penalty for
this misdemeanor violation was a $50 fine.
       {¶ 10} The parties stipulated that the operative facts as alleged in the
complaint are true and that Mecklenborg’s conduct violated Prof.Cond.R. 8.4(c)
and 8.4(h). The parties further stipulated that Mecklenborg acted on the advice of
counsel when he sought to renew his Ohio driver’s license while his Indiana OWI
case was pending and that he failed to read the entire application before signing it.
He testified that he was emotionally upset and embarrassed about the
circumstances of his arrest, the publicity it garnered, and the reactions of his
family and the public. In response to the media attention, Mecklenborg tendered



                                          3
                              SUPREME COURT OF OHIO




his resignation to the Speaker of the Ohio House of Representatives, effective
August 2, 2011.
          {¶ 11} The panel adopted the parties’ stipulations of fact and misconduct
and recommended sanction. But the board found that in light of the facts that
Mecklenborg had sought and acted on the advice of counsel and signed a
preprinted form provided by the Bureau of Motor Vehicles, his conduct did not
constitute an intentional act of dishonesty, fraud, deceit, or misrepresentation. On
these amended facts, the board voted to dismiss the charge alleging a violation of
Prof.Cond.R. 8.4(c), but adopt the panel’s finding that Mecklenborg’s conduct
violated Prof.Cond.R. 8.4(h), and recommended a public reprimand.
          {¶ 12} Having thoroughly reviewed the record, including the transcript of
Mecklenborg’s testimony at the panel hearing, we adopt the board’s findings of
fact and misconduct and dismiss the charge alleging a violation of Prof.Cond.R.
8.4(c).
                                       Sanction
          {¶ 13} When imposing sanctions for attorney misconduct, we consider
relevant factors, including the ethical duties that the lawyer violated and the
sanctions imposed in similar cases. Stark Cty. Bar Assn. v. Buttacavoli, 96 Ohio
St.3d 424, 2002-Ohio-4743, 775 N.E.2d 818, ¶ 16.                In making a final
determination, we also weigh evidence of the aggravating and mitigating factors
listed in BCGD Proc.Reg. 10(B). Disciplinary Counsel v. Broeren, 115 Ohio
St.3d 473, 2007-Ohio-5251, 875 N.E.2d 935, ¶ 21.
          {¶ 14} As mitigating factors, the parties have stipulated and the panel and
board have found that Mecklenborg (1) has no prior disciplinary record, (2) did
not act with a selfish or dishonest motive, (3) has made a full and free disclosure
and demonstrated a cooperative attitude in the disciplinary proceedings, (4) has
good character and a reputation for significant involvement in the community and
is committed to public service, and (5) has been fined for his violation of R.C.




                                           4
                                January Term, 2014




4507.17 and has voluntarily resigned from the Ohio House of Representatives as
the result of his misconduct. See BCGD Proc.Reg. 10(B)(2)(a), (b), (d), (e), and
(f). No aggravating factors are present.
       {¶ 15} In response to our remand order, and based upon their stipulation
that Mecklenborg violated both Prof.Cond.R. 8.4(c) and 8.4(h), the parties
recommended that we impose a six-month fully stayed suspension for
Mecklenborg’s misconduct.       Having voted to dismiss the charge alleging a
violation of Prof.Cond.R. 8.4(c), however, the board unanimously recommends
that we publicly reprimand Mecklenborg for his OWI and negligent
misrepresentation of facts on his application to renew his driver’s license.
       {¶ 16} We have publicly reprimanded attorneys who have notarized
documents without having witnessed the signatures—conduct that is arguably
more egregious than Mecklenborg’s negligent misrepresentation to the Bureau of
Motor Vehicles. See, e.g., Cleveland Bar Assn. v. Russell, 114 Ohio St.3d 171,
2007-Ohio-3603, 870 N.E.2d 1164 (publicly reprimanding a lawyer who
notarized two deeds without having witnessed the grantors’ signatures);
Disciplinary Counsel v. Simon, 71 Ohio St.3d 437, 644 N.E.2d 309 (1994)
(publicly reprimanding a lawyer who notarized the signatures of two grantors on a
deed, though neither signature had been affixed in the lawyer’s presence).
Moreover, a panel of 12 appellate court judges has publicly reprimanded a justice
of this court who was convicted of driving while under the influence of alcohol.
In re Complaint Against Resnick, 108 Ohio St.3d 160, 2005-Ohio-6800, 842
N.E.2d 31. Thus, we agree that a public reprimand is the appropriate sanction for
Mecklenborg’s misconduct.
       {¶ 17} Accordingly, we publicly reprimand Robert Paul Mecklenborg.
Costs are taxed to Mecklenborg.
                                                             Judgment accordingly.




                                           5
                             SUPREME COURT OF OHIO




          PFEIFER, O’DONNELL, LANZINGER, KENNEDY, FRENCH, and O’NEILL, JJ.,
concur.
          O’CONNOR, C.J., dissents and would follow the recommendation of the
panel to impose a six-month suspension, all stayed.
                             ____________________
          Scott J. Drexel, Disciplinary Counsel, and Joseph M. Caligiuri, Chief
Assistant Disciplinary Counsel, for relator.
          Montgomery, Rennie & Jonson and George D. Jonson, for respondent.
                           ________________________




                                         6